Case 2:20-cv-10931-BAF-MJH ECF No. 10 filed 04/24/20   PageID.65     Page 1 of 2


                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

STEVE MARTINKO, an
individual;
CONTENDER’S TREE AND
LAWN                                  No. 2:20-cv-10931
SPECIALISTS, INC., a Michigan
Corporation; MICHAEL                  HON. BERNARD A. FRIEDMAN
LACKOMAR,
an individual; WENDY                  MAG. MICHAEL J. HLUCHANIUK
LACKOMAR, an individual;
and JERRY FROST, an                   APPEARANCE
individual,

     Plaintiffs,

v

GRETCHEN WHITMER, in her
official capacity as Governor for
the State of Michigan,

     Defendant.

David C. Helm (P75022)                Joseph T. Froehlich (P71887)
Attorney for Plaintiffs               Joshua Booth (P53847)
598 N. Mill Street                    Christopher Allen (P75329)
Plymouth, MI 48170                    John Fedynsky (P65232)
248.679.8804                          Assistant Attorneys General
David@HelmLawPC.com                   MI Dep’t of Attorney General
                                      Attorneys for Defendant
                                      State Operations Division
                                      P.O. Box 30754
                                      Lansing, MI 48909
                                      517.335.7573
                                      froehlichj1@michigan.gov
                                      boothj2@michigan.gov
                                      allenc28@michigan.gov
                                      fedynskyj@michigan.gov

                                                                          /
Case 2:20-cv-10931-BAF-MJH ECF No. 10 filed 04/24/20   PageID.66   Page 2 of 2


                            APPEARANCE

     John Fedynsky, Assistant Attorney General for the State of
Michigan, hereby enters his appearance as counsel for Defendant,
Gretchen Whitmer, in the above cause.
                                         Respectfully submitted,

                                         Dana Nessel
                                         Attorney General


                                         /s/ John Fedynsky
                                         John Fedynsky
                                         Assistant Attorney General
                                         Attorney for Defendant
                                         State Operations Division
                                         P.O. Box 30754
                                         Lansing, MI 48909
                                         517.335.7573
                                         fedynskyj@michigan.gov
                                         P65232
Dated: April 24, 2020

                    CERTIFICATE OF SERVICE

I certify that on April 24, 2020, I electronically filed the foregoing
papers with the Clerk of the Court using the ECF system, which will
provide electronic copies to counsel of record, and I certify that my
secretary has mailed by U.S. Postal Service the papers to any non-ECF
participant.

                                         /s/ John Fedynsky
                                         John Fedynsky
                                         Assistant Attorney General
                                         Attorney for Defendant
                                         State Operations Division


                                     2
